United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 11-1755
                                    ___________

Terrence L. Moore, an individual,    *
                                     *
             Appellant,              *
                                     * Appeal from the United States
      v.                             * District Court for the
                                     * District of Nebraska.
Nebraska Beef, Ltd., a Nebraska      *
limited partnership,                 * [UNPUBLISHED]
                                     *
             Appellee.               *
                                ___________

                             Submitted: October 25, 2011
                                Filed: November 16, 2011
                                 ___________

Before MELLOY, BOWMAN, and SHEPHERD, Circuit Judges.
                         ___________

PER CURIAM.

       Terrence Moore, an African-American man, appeals the district court’s1
adverse grant of summary judgment in his employment-discrimination action
asserting he was subjected to (1) a hostile work environment based on his race, color,
and sex, and (2) retaliation for engaging in statutorily protected activity, both in
violation of federal and state law. Upon careful de novo review, we affirm. See
Tusing v. Des Moines Indep. Cmty. Sch. Dist., 639 F.3d 507, 514 (8th Cir. 2011)

      1
        The Honorable Laurie Smith Camp, United States District Judge for the
District of Nebraska.
(standard of review); see also Father Flanagan’s Boys’ Home v. Agnew, 256 Neb.
394, 401 (Neb. 1999) (because Nebraska employment-discrimination law is patterned
on Title VII, it is appropriate to look to federal court decisions construing similar
federal legislation).

       First, we conclude that summary judgment was properly granted on Moore’s
hostile-work-environment claim, because nothing in the record suggested that
Nebraska Beef knew or had reason to know Moore had been mistreated by
co-workers based on his race, color, or sex. See Anderson v. Durham D & M, L.L.C.,
606 F.3d 513, 518-20 (8th Cir. 2010) (to sustain race-based claim for hostile work
environment by co-workers, plaintiff was required to show that (1) he or she belonged
to protected class; (2) he or she was subjected to unwelcome race-based harassment;
(3) harassment was because of membership in protected class; (4) harassment affected
term, condition, or privilege of his or her employment; and (5) employer knew or
should have known about such harassment and failed to respond in prompt and
effective manner; plaintiff could not establish employer’s liability for hostile work
environment based on fellow employees’ conduct where plaintiff complained that he
was being called names, but did not point to any evidence indicating that he had
suggested comments were racially motivated, and he did not show harassment was
so widespread during his employment that employer should have known).

       Second, we conclude that summary judgment was properly granted on Moore’s
retaliation claim, because he did not show a causal connection between his
termination and any statutorily protected activity. See Brannum v. Mo. Dep’t of
Corr., 518 F.3d 542, 547 (8th Cir. 2008) (to establish prima facie case of retaliation,
plaintiff must show he engaged in statutorily protected activity, he suffered adverse
employment action, and there was causal connection between his involvement in
protected activity and adverse employment action); Culton v. Mo. Dept. of Corr., 515
F.3d 828, 831 (8th Cir. 2008) (where employer was not aware of employee’s
statutorily protected activity, there was no causal link between statutorily protected

                                         -2-
activity and adverse employment action); cf. Hunt v. Neb. Pub. Power Dist., 282 F.3d
1021, 1028-29 (8th Cir. 2002) (affirming dismissal of retaliation claim as matter of
law where plaintiff complained she was entitled to pay increase and change in job
title, but did not attribute employer’s failure to give raise or promotion to sex
discrimination, and therefore was not engaged in protected activity for purposes of
Title VII); see also Phipps v. FDIC, 417 F.3d 1006, 1010 (8th Cir. 2005) (court may
affirm on any basis supported by record).

      Accordingly, we affirm.
                     ______________________________




                                        -3-